DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REMARKS
The amendments of 1, 2, and 10 in the reply filed on 03/02/2021 are acknowledged. No new matter is entered. New grounds of rejection are set forth below.
Claims 1-10 are pending in this application. Claims 6-9 are withdrawn as drawn to an unelected invention.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 20130167919, cited in previous action) in view of Abbott et al. (US 20100275982, cited in previous action), hereinafter referred to as Lai and Abbott, respectively.
Regarding claims 1 and 5, Lai discloses on figure 1 a solar cell [100] (Abstract), comprising:
an n-type semiconductor [134] (semiconductor layer [134] comprises n-type silicon, ¶0030);
a p-type semiconductor [132] (emitter layer [132] comprises p-type silicon, ¶0030), closely combined with the n-type semiconductor [134], and a pn-junction being formed between the p-type semiconductor [132] and the n-type semiconductor [134] (¶0030), and the p-type semiconductor [132] including multiple deep trenches (multiple deep trenches correspond to buried electrodes [120], ¶0025);
a top electrode [140] coupled to the n-type semiconductor [134] (second electrode [140], ¶0024); and
a bottom electrode [110] coupled to the p-type semiconductor [132] (first electrode [110], ¶0023), and including multiple microelectrode columns [120] embedded into the deep trench (buried electrode [120], ¶0025), wherein the bottom electrode [110] and each of the microelectrode columns [120] are integrally formed, and each of the microelectrode columns [120] is electrically connected since the microelectrode columns [120] make direct contact with the bottom electrode [110] and the term “integral” is defined as being formed as a unit with another part (Fig 1, ¶0023, ¶0025).
If, arguendo, Applicant concludes that the prior art fails to disclose that the bottom electrode [110] and microelectrodes [120] are integral, then it would have been obvious to modify the material of the microelectrode to include the same aluminum materials as the bottom electrode [110] since both electrodes comprise conductive metal material (¶0023, ¶0025) and the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. In this case, the modification reads on the claim limitation since the electrodes make direct contact and are formed of the same material. 
The p-type semiconductor [132] implicitly has a diffusion length T. However, the reference fails to teach that the distance between the pn-junction and all upper ends of the microelectrode columns are not greater than half T, and that the distance between two adjacent microelectrode columns is not greater than T.
Abbott discloses on figure 5A a solar cell analogous to the solar cell of Lai (Abstract). Furthermore, the reference teaches that one of ordinary skill in the art would have considered the diffusion length as a result effective variable, wherein an increase of dopant concentration decreases the diffusion length of the solar cell (¶0059). Absent any evidence of unexpected results, the claimed diffusion length cannot be considered critical. Furthermore, it would have been obvious to one having ordinary skill in the art to optimize the diffusion length through routine experimentation since said In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, modified Lai discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the deep trench is a hollow structure, and the external surface of the microelectrode column [120] is closely attached to the deep trench and electrically coupled to the p-type semiconductor [132] since the deep trenches directly correspond to the embedded microelectrode columns [120] (Lai, Fig 1).
Regarding claim 3, modified Lai discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the deep trench has two extension lines formed on both sides of the deep trench to define an acute angle since the embedded microelectrode columns [120] include pointed ends at the top of the columns (Lai, Fig 1).
Regarding claim 4, modified Lai discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the microelectrode column [120] has a cross section in a substantially rectangular, square, rhombus, circular, polygonal, elliptic, or wavy shape (Lai, Fig 1, ¶0025).
Regarding claim 10, Lai discloses on figure 1 a solar cell [100] (Abstract), comprising:
an n-type semiconductor [134] (semiconductor layer [134] comprises n-type silicon, ¶0030);
a p-type semiconductor [132] (emitter layer [132] comprises p-type silicon, ¶0030) tightly combined with the n-type semiconductor [134], and a pn-junction being formed between the p-type semiconductor [132] and the n-type semiconductor [134] (¶0030), and the n-type semiconductor [134] including multiple deep trenches (multiple deep trenches correspond to buried electrodes [120], ¶0025);
a top electrode [140], coupled to the n-type semiconductor [134] (second electrode [140], ¶0024), and including multiple microelectrode columns [120] (buried electrode [120], , wherein the bottom electrode [110] and each of the microelectrode columns [120] are integrally formed, and each of the microelectrode columns [120] is electrically connected since the microelectrode columns [120] make direct electrical contact with the bottom electrode [110] (Fig 1); and
a bottom electrode [110], coupled to the p-type semiconductor (first electrode [110], ¶0023).
The n-type semiconductor [134] implicitly has a diffusion length T. However, the reference fails to teach that the distance between the PN junction [102] and all upper ends of the microelectrode columns [120] are not greater than half T.
Abbott discloses on figure 5A a solar cell analogous to the solar cell of Lai (Abstract). Furthermore, the reference teaches that one of ordinary skill in the art would have considered the diffusion length as a result effective variable, wherein an increase of dopant concentration decreases the diffusion length of the solar cell (¶0059). Absent any evidence of unexpected results, the claimed diffusion length cannot be considered critical. Furthermore, it would have been obvious to one having ordinary skill in the art to optimize the diffusion length through routine experimentation since said parameter is recognized as a result effective variable, wherein it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DUJUAN A HORTON/               Examiner, Art Unit 1721       

/ALLISON BOURKE/               Supervisory Patent Examiner, Art Unit 1721